Case: 21-1579    Document: 65    Page: 1   Filed: 09/26/2022




   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                   JACOB JOHNSON,
                       Petitioner

                            v.

         DEPARTMENT OF THE AIR FORCE,
                    Respondent
              ______________________

                        2021-1579
                  ______________________

     Petition for review of an arbitrator’s decision in
 No. 20115-01709 by Thomas A. Cipolla.
                  ______________________

                Decided: September 26, 2022
                  ______________________

    ERIN LYNN MARTINEZ, Martinez & Martinez, PLLC, El
 Paso, TX, argued for petitioner.

     BRENDAN DAVID JORDAN, Civil Division, Commercial
 Litigation Branch, United States Department of Justice,
 Washington, DC, argued for respondent. Also represented
 by BRIAN M. BOYNTON, MARTIN F. HOCKEY, JR., TARA K.
 HOGAN.
                 ______________________

      Before TARANTO, CHEN, and CUNNINGHAM, Circuit
                        Judges.
Case: 21-1579    Document: 65      Page: 2    Filed: 09/26/2022




 2                                      JOHNSON   v. AIR FORCE



 CUNNINGHAM, Circuit Judge.
      The Department of the Air Force fired Jacob Johnson
 after he failed a random drug test. Mr. Johnson now peti-
 tions this court to review an arbitrator’s decision upholding
 his termination. We conclude that the Air Force’s deciding
 officer violated Mr. Johnson’s right to due process by en-
 gaging in ex parte communications about Mr. Johnson’s
 case. As explained below, we reverse and remand for fur-
 ther proceedings.
                      I.   BACKGROUND
     Mr. Johnson worked as a firefighter at Dyess Air Force
 Base from 2017 to 2019. App. 217, 229. Around March
 2018, Mr. Johnson’s mother came to live with Mr. Johnson
 and his family. App. 42. She was then taking around thir-
 teen pills to treat various health issues. App. 45. Around
 the same time, Mr. Johnson was also taking “seven or
 eight” pills. Id.; see also App. 227–28 (Mr. Johnson’s pre-
 scription history for 2018).
     As a condition of his employment, Mr. Johnson was
 subject to random drug testing because the Air Force con-
 sidered his position to be “sufficiently critical to the Air
 Force mission or to the protection of public safety.” App.
 244–45. The Air Force selected Mr. Johnson for a drug test
 on October 30, 2018. Suppl. App. 121. He tested positive
 for oxycodone and oxymorphone. Id. Shortly after, Mr.
 Johnson informed his supervisor, Chief Gregory Ranard, of
 the positive drug test and his belief that he had acci-
 dentally taken one of his mother’s pills instead of his own
 prescribed medication. App. 29, 50, 100.
     Chief Ranard proposed that Mr. Johnson be fired.
 App. 99–100. In a letter to Mr. Johnson, he stated that the
 Medical Review Officer found that “there was no legitimate
 medical explanation for the positive drug results.” App. 99.
 Chief Ranard also wrote that being “under the influence of
 Oxycodone could impair [Mr. Johnson’s] ability to perform
 [his] duties safely.” Id.
Case: 21-1579     Document: 65     Page: 3    Filed: 09/26/2022




 JOHNSON   v. AIR FORCE                                      3



      The proposal to terminate Mr. Johnson was then re-
 ferred to the deciding officer, Lieutenant Colonel Charles
 R. Fletcher. App. 100. On May 30, 2019, Lt. Col. Fletcher
 fired Mr. Johnson. App. 229. Explaining his decision, Lt.
 Col. Fletcher wrote that he could not “risk the possibility of
 [Mr. Johnson] coming to work again under the influence of
 illicit drugs.” Id.
     Mr. Johnson proceeded to challenge his removal under
 his Labor Management Agreement’s grievance procedures.
 App. 233. At the arbitration hearing that followed, Lt. Col.
 Fletcher testified that he “just [didn’t] believe” that Mr.
 Johnson accidentally took his mother’s pill. App. 32. When
 asked whether Mr. Johnson’s “lack of candor was a major
 part of” his decision to terminate Mr. Johnson, Lt. Col.
 Fletcher responded, “[a]bsolutely.” Id. Lt. Col. Fletcher
 then described how he had spoken to two family members
 about Mr. Johnson’s case:
     You know, I consult advisors and I make decisions.
     When I heard [Mr. Johnson’s explanation], I
     wanted to make sure I consulted probably my num-
     ber one advisor, my wife, which is—she’s a regis-
     tered nurse, and I just wanted to make sure I
     wasn’t off. And I spoke to my brother-in-law, who’s
     a nurse practitioner, and they confirmed that the
     likelihood of that happening is slim to none.
 Id. On cross-examination, he further testified about con-
 sulting his family members:
     Q. And you also said that you consulted with your
     wife and your brother-in-law. Correct?
     A. Well, as far as the inadvertently taking someone
     else’s pill, yes, I did talk to them about that.
     Q. And their opinion was that Mr. Johnson was not
     being truthful.
     A. No, their opinion was it’s low probability of that
     happening.
Case: 21-1579     Document: 65      Page: 4    Filed: 09/26/2022




 4                                       JOHNSON   v. AIR FORCE



 App. 35.
      In the end, the arbitrator denied Mr. Johnson’s griev-
 ance and affirmed his termination “for having a positive
 test result for the metabolites of OxyContin.” App. 10. The
 arbitrator concluded that Mr. Johnson’s explanation of his
 positive drug test was “so fantastic it is difficult to give it
 credence.” Id. He also found that Mr. Johnson’s job “in-
 volve[d] the safety of others and the security of the instal-
 lation” and that a positive drug test “is a powerful indicator
 of a possible problem and potential liability down the road.”
 App. 9. In response to Mr. Johnson’s due process argu-
 ment, the arbitrator simply stated that he found “no con-
 vincing evidence that [Mr. Johnson] was denied due
 process in being able to present any and all matters in his
 defense.” App. 10. Thus, the arbitrator concluded, the Air
 Force “was within its rights to remove [Mr. Johnson] from
 his position for having a positive test result.” Id.
     Mr. Johnson appeals. Under 28 U.S.C. § 1295(a)(9), we
 have jurisdiction over an appeal filed pursuant to 5 U.S.C.
 §§ 7121(f) and 7703(b)(1).
                        II. DISCUSSION
                   A. Standard of Review
     “We review an arbitrator’s decision under the same
 standard of review that is applied to decisions from the
 Merit Systems Protection Board.” Appleberry v. Dep’t of
 Homeland Sec., 793 F.3d 1291, 1295 (Fed. Cir. 2015). Un-
 der this standard, “we must affirm the decision of the arbi-
 trator unless it is: (1) arbitrary, capricious, an abuse of
 discretion, or otherwise not in accordance with law; (2) ob-
 tained without procedures required by law, rule, or regula-
 tion having been followed; or (3) unsupported by
 substantial evidence.” Id. “This standard of review con-
 templates de novo review of questions of law.” Id. “We
 must reverse an arbitrator’s decision if it is not in accord-
 ance with the requirements of the Due Process Clause of
 the Fifth Amendment or any other constitutional
Case: 21-1579     Document: 65       Page: 5     Filed: 09/26/2022




 JOHNSON   v. AIR FORCE                                        5



 provision.” Boss v. Dep’t of Homeland Sec., 908 F.3d 1278,
 1280 (Fed. Cir. 2018) (brackets omitted).
                          B. Due Process
     Mr. Johnson argues that the Air Force’s termination
 proceedings violated his right to due process. See, e.g.,
 Pet’r’s Br. 13–24, 27–32, 34. We agree.
     The Fifth Amendment guarantees that “[n]o person
 shall . . . be deprived of life, liberty, or property, without
 due process of law.” U.S. Const. amend. V. There are two
 steps to evaluate whether a party has been deprived of
 property without due process.            First, we determine
 “whether the litigant has a protected property interest.”
 Edwards v. Shinseki, 582 F.3d 1351, 1355 (Fed. Cir. 2009).
 If we conclude that the litigant has such a protected prop-
 erty interest, then we must ask “what process is due.” Id.
                          1. Property Interest
      Mr. Johnson’s “federal constitutional due process claim
 depends on his having a property right in continued em-
 ployment.” Stone v. Fed. Deposit Ins. Corp., 179 F.3d 1368,
 1374 (Fed. Cir. 1999). Mr. Johnson asserts that he has a
 property interest in his job as a firefighter because he was
 a “non-probationary, tenured employee.” Pet’r’s Br. 33; see
 App. 215 (career report stating that Mr. Johnson was part
 of “Permanent – Tenure Group 1”). The Air Force does not
 argue to the contrary. See, e.g., Resp’t’s Br. 15. Because
 public employees have a property interest in continued em-
 ployment where the government gives them “assurances of
 continued employment or conditions dismissal only for spe-
 cific reasons,” we agree that Mr. Johnson had a property
 interest in continued employment. See Stone, 179 F.3d at
 1374. We next turn to what process he was due.
                  2. Ex Parte Communications
    Mr. Johnson argues that Lt. Col. Fletcher’s ex parte
 communications with his wife and brother-in-law deprived
 Mr. Johnson of his right to due process. Pet’r’s Br. 27–32.
Case: 21-1579    Document: 65     Page: 6    Filed: 09/26/2022




 6                                     JOHNSON   v. AIR FORCE



 Although not every ex parte communication is impermissi-
 ble, “ex parte communications that introduce new and ma-
 terial information to the deciding official will violate the
 due process guarantee of notice.” Stone, 179 F.3d at 1377.
 To determine whether information is new and material, we
 consider:
       (1) “whether the ex parte communication merely in-
       troduces ‘cumulative’ information or new infor-
       mation;”
       (2) “whether the employee knew of the error and
       had a chance to respond to it;” and
       (3) “whether the ex parte communications were of
       the type likely to result in undue pressure upon the
       deciding official to rule in a particular manner.”
 Id. “Ultimately, the inquiry . . . is whether the ex parte
 communication is so substantial and so likely to cause prej-
 udice that no employee can fairly be required to be sub-
 jected to a deprivation of property under such
 circumstances.” Id. When “a procedural due process viola-
 tion has occurred because of ex parte communications, such
 a violation is not subject to the harmless error test.” Id.
 “The concept of procedural fairness is the ultimate focus of
 the Stone inquiry . . . .” Boss, 908 F.3d at 1282.
     After reviewing the evidence in the record, we conclude
 that the arbitrator erred in finding no violation of Mr.
 Johnson’s right to due process. The first Stone factor
 weighs in favor of a due process violation because it is ap-
 parent that Lt. Col. Fletcher received new—not cumula-
 tive—information from his sister and brother-in-law.
 Namely, he received the opinion of two medical profession-
 als that the possibility that Mr. Johnson accidentally took
 his mother’s pill was “slim to none.” App. 32.
     Although the Air Force urges us to follow Blank v. De-
 partment of the Army, 247 F.3d 1225 (Fed. Cir. 2001),
 Resp’t’s Br. 42, that case is distinguishable. In Blank, we
Case: 21-1579     Document: 65     Page: 7    Filed: 09/26/2022




 JOHNSON   v. AIR FORCE                                     7



 held that “[i]nvestigatory interviews and communications
 that do no more than confirm or clarify pending charges do
 not introduce new and material information.” 247 F.3d at
 1229. There, the deciding officer “interviewed various
 agency employees merely to confirm and clarify infor-
 mation that was already contained in the record.” Id.
 Here, by contrast, Lt. Col. Fletcher obtained new infor-
 mation that two medical professionals believed Mr. John-
 son’s explanation to be highly unlikely. In other words,
 when Lt. Col. Fletcher’s relatives allegedly “confirmed”
 that the chances of Mr. Johnson taking his mother’s pill
 were “slim to none,” App. 32, they were not confirming in-
 formation in the record; rather, they were providing new
 opinions on the evidence.
     We also reject the Air Force’s argument that the ex
 parte communications were permissible because they did
 not change Lt. Col. Fletcher’s “existing understanding” of
 Mr. Johnson’s explanation as not being credible. See
 Resp’t’s Br. 42–43. A deciding officer may violate an em-
 ployee’s due process rights even if the deciding officer
 states that he “would have concluded that the employee
 should be removed whether or not he had received the ex
 parte communications.” Ward v. U.S. Postal Serv., 634
 F.3d 1274, 1280 (Fed. Cir. 2011) (brackets omitted) (quot-
 ing Stone, 179 F.3d at 1373). We do not ask whether the ex
 parte communications constituted harmless error. Stone,
 179 F.3d at 1377. Once Lt. Col. Fletcher had received these
 comments about Mr. Johnson, he had to give Mr. Johnson
 an opportunity to respond to them before reaching a deci-
 sion.
     The remaining Stone factors similarly weigh in favor of
 concluding that the ex parte communications introduced
 new and material information. The Air Force acknowl-
 edges that Mr. Johnson learned of Lt. Col. Fletcher’s ex
 parte communications only during the arbitration hearing,
 which occurred after Mr. Johnson’s removal was final.
 Resp’t’s Br. 42; see also App. 2 (showing arbitration hearing
Case: 21-1579     Document: 65      Page: 8    Filed: 09/26/2022




 8                                       JOHNSON   v. AIR FORCE



 occurred on September 10, 2020, and Mr. Johnson’s re-
 moval was effective May 30, 2019). Mr. Johnson did not
 have a chance to respond to comments that Lt. Col.
 Fletcher’s relatives made before he was terminated. And
 Lt. Col. Fletcher made clear that the communications at
 issue were material, bearing on the central issue of
 whether to credit Mr. Johnson’s explanation of the test re-
 sults and coming from medical professionals. See App. 32.
 We need not decide whether those facts themselves suffice
 to find a due process violation or to find, under Stone’s third
 factor, that “the ex parte communications were of the type
 likely to result in undue pressure upon” Lt. Col. Fletcher.
 See Stone, 179 F.3d at 1377. In this case, there is addi-
 tional reason to so find. Familial bonds are often strong
 and intimate, making family members arguably the most
 influential people in anyone’s life. Indeed, Lt. Col. Fletcher
 described his wife as his “number one advisor.” App. 32. It
 is “constitutionally impermissible to allow a deciding offi-
 cial to receive additional material information that may
 undermine the objectivity required to protect the fairness
 of the process.” Stone, 179 F.3d at 1376. Once Lt. Col.
 Fletcher had received the opinion of two family members—
 who are also medical professionals—that Mr. Johnson’s ex-
 planation was not credible, he had to at least afford Mr.
 Johnson a chance to respond to maintain the objectivity
 that due process demands.
     Having concluded that Lt. Col. Fletcher’s ex parte com-
 munications violated Mr. Johnson’s right to due process,
 we are left to decide the remedy. Where “a serious proce-
 dural curtailment mars an adverse personnel action which
 deprives the employee of pay, the court has regularly taken
 the position that the defect divests the removal (or demo-
 tion) of legality, leaving the employee on the rolls of the
 employing agency and entitled to his pay until proper pro-
 cedural steps are taken toward removing or disciplining
 him.” Id. at 1377. The goal of cancellation of an employee’s
 termination is “to place the employee as nearly as possible
 in the status quo ante.” Kerr v. Nat’l Endowment for the
Case: 21-1579     Document: 65        Page: 9   Filed: 09/26/2022




 JOHNSON   v. AIR FORCE                                       9



 Arts, 726 F.2d 730, 733 (Fed. Cir. 1984). Because the par-
 ties have not briefed the remedy due to Mr. Johnson, we
 leave it for the arbitrator to determine on remand the
 proper remedy for Mr. Johnson in view of these guidelines.
 If the Air Force continues to believe that Mr. Johnson
 should be removed, however, it can institute an “entirely
 new” and “constitutionally correct” procedure to remove
 him. 1 Ward, 634 F.3d at 1279 (citing Stone, 179 F.3d at
 1377).
                          III. CONCLUSION
     We need not address Mr. Johnson’s remaining argu-
 ments because the violation of his due process rights is a
 sufficient basis for reversal. See Boss, 908 F.3d at 1280.
 For the reasons above, we reverse the arbitrator’s decision
 upholding Mr. Johnson’s removal and remand to the arbi-
 trator for further proceedings.
              REVERSED AND REMANDED
                              COSTS

    Costs to Petitioner.




    1   Our decision turns solely on the violation of Mr.
 Johnson’s due process rights. We do not express an opinion
 on whether the Air Force can place Mr. Johnson on notice
 leave or otherwise reassign him in accordance with Air
 Force regulations while initiating new removal proceed-
 ings. See 5 U.S.C. § 6329b; cf. Paulic v. Dep’t of the Army,
 No. PH–0752–14–0606–I–1, 2015 WL 502971, at ¶ 14 n.7
 (M.S.P.B. Feb. 6, 2015) (declining to find whether employee
 may be placed on leave following correction of removal).